Citation Nr: 0504260	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a disability 
rating in excess of 50 percent for his post traumatic stress 
disorder.  He responded by filing a May 2003 Notice of 
Disagreement, and was sent an October 2003 Statement of the 
Case.  He then filed a November 2003 VA Form 9, perfecting 
his appeal of this issue.  

In a November 2004 statement to the Board, the veteran stated 
he was "permanently and totally disabled."  The Board 
construes this statement as an informal claim for a total 
disability rating based on individual unemployability, and 
invites the RO to take appropriate action on this claim.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's post traumatic stress disorder is 
characterized by a depressed mood, nightmares, flashbacks, 
intrusive thoughts, and some social isolation; however, it 
does not cause obsessive rituals, illogical or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, or neglect of personal hygiene.


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 50 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Biloxi, MS, and these 
records were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA psychiatric examination in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claim on appeal in December 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated again in October 2003, in light of the additional 
development performed subsequent to December 2002.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks an increased rating for his service-
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

For the reasons to be discussed below, a disability rating in 
excess of 10 percent for the veteran's service-connected post 
traumatic stress disorder is not warranted.  

The veteran underwent VA psychiatric examination in May 2002, 
at which time he reported such symptoms as a preoccupation 
with the events he experienced in combat during the Korean 
War, social isolation, and survivor's guilt.  Flashbacks, 
intrusive thoughts, nightmares, and poor sleep were also 
reported.  Currently, he lived at home with his wife of 50+ 
years, and he did not report much social interaction.  He 
did, however, maintain contact with his grown children.  He 
retired on disability in 1974, and has not worked since that 
time.  He is, however, able to do general tasks around his 
house, and on his property.  He denied drug and alcohol 
abuse.  He recently began VA psychiatric treatment and 
medication for his post traumatic stress disorder, but he did 
not receive psychiatric treatment prior to approximately 
2000.  On objective examination, he was appropriately and 
cleanly dressed and groomed.  He was also alert and fully 
oriented.  His hands displayed a marked tremor, which he 
stated he has had for approximately three years.  He had 
loose associations, frequently referring back to his 
experiences in service.  His mood was characterized as 
"chronically depressed" and his affect was limited.  His 
memory and concentration appeared to be impaired, and some 
loss of capacity for abstract thinking was also noted.  His 
insight was limited by avoidance of memories of his combat 
experiences, but his judgment was good.  He reported some 
strong suicidal impulse in the past, but none were reported 
at the present time.  He also denied any hallucinations.  A 
Global Assessment of Functioning (GAF) score of 41 was 
assigned, and his post traumatic stress disorder was 
characterized as "severe and serious."  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 
50-41 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The 
veteran was, however, competent to manage his own finances.  

The veteran has also received VA outpatient treatment since 
2000 for his post traumatic stress disorder.  He also takes 
medication for this disability.  He has reported such 
symptoms as flashbacks, nightmares, poor sleep, and some 
feelings of depression.  At all times of record, he has been 
alert and fully-oriented, with adequate dress and grooming.  
His mood has generally been depressed, but he has denied any 
suicidal or homicidal thoughts or plans.  He has also denied 
delusions and hallucinations.  His GAF scores have ranged 
from 60 to his most recent scores of 45.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 50 percent for the veteran's post 
traumatic stress disorder.  The evidence does not show a 
degree of impairment as would warrant a 70 percent rating.  
While the veteran has reported suicidal ideation in the past, 
he has denied any suicidal thoughts or plans more recently.  
He has reported no homicidal thoughts or plans, and no legal 
difficulties related to his post traumatic stress disorder.  
He has also denied any obsessive rituals which interfere with 
routine activities, and his speech has not been 
intermittently illogical, obscure, or irrelevant at any time 
of record; according to the May 2002 examination report and 
the outpatient treatment records, the veteran is able to 
converse in an intelligent manner.  He has also not reported 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; while 
he does have significant bouts of depression, he remains able 
to manage his own household and perform general house-keeping 
tasks.  He has also not reported impaired impulse control 
(such as unprovoked irritability with periods of violence), 
and he has no history of drug or alcohol abuse.  He has been 
alert and fully oriented at all times of record, with no 
spatial disorientation.  His personal appearance and hygiene 
have also been good.  All examiners of record have found him 
to be competent to manage his own personal finances and 
household.  Finally, while he has denied significant social 
interaction, he continues to live with his wife of many 
years, and maintains contact with his grown children.  While 
the veteran's post traumatic stress disorder has been 
characterized as both serious and severe by VA examiners, and 
he has been assigned a GAF score as low as 41, he continues 
to be able to function both independently and competently.  
Overall, the preponderance of the evidence is against a 70 
percent rating for the veteran's post traumatic stress 
disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran has been retired for many 
years.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
service-connected post traumatic stress disorder.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for the veteran's service-connected post traumatic stress 
disorder is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


